Mr. Justice Thomas delivered the opinion of the court: The claimants have filed their claim for $507.65 for repairs and labor upon one of the State automobiles used by the employees of the State of Illinois. The Attorney General comes and enters into a stipulation with the claimants and admits that the State is liable in the sum of $350.00 for labor and repairs on .the State automobile and recommends that an award be allowed claimants in the sum of $350.00. On the recommendation of the Attorney General for the State an award is hereby allowed in the sum of $350.00 to claimants.